Fourth Court of Appeals
                               San Antonio, Texas
                                      March 6, 2020

                                   No. 04-19-00696-CV

  L. Prasad M. VEMULAPALLI, M.D. and Cardiovascular Associates of San Antonio, P.A.,
                                  Appellants

                                            v.

    Charles MOORE, Individually and as Representative of the Estate of Cameron Moore,
                                      Deceased,
                                       Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-18998
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER


        The Appellee’s Motion to Extend Time to File Brief is hereby GRANTED and deemed
timely field.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court